DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT IN RESPONSE TO NON-FINAL OFFICE ACTION UNDER 37 C.F.R. § 1.111”, which was filed on April 20, 2022 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1 and 15; cancelled no claim(s); and added Claim 21.  No claim(s) was previously cancelled.  Therefore, Claims 1-21 are pending.  Of the pending claims, Claims 1, 9 and 15 remain independent claims.

As noted in the previous Office action, Applicant elected to prosecute the claimed invention as recited in Claims 1-8 and 15-20 (Invention I).  Applicant’s amendment filed on April 7, 2021, affirmed this election.  Claims 1-8 and 15-21 are examined in this Office action with Claims 9-14 being withdrawn from current consideration.  Of the examined claims, Claims 1 and 15 are independent claims.

The present application (U.S. App. No. 16/340,654) and its corresponding PCT application were both filed after March 16, 2013, and, therefore, the present application is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 

Examiner notes that Applicant previously amended its specification to indicate that this application (U.S. App. No. 16/340,654) is a U.S. national phase application of PCT App. No. PCT/US2016/056269, filed on October 10, 2016.

Benefit/Priority Claim
The effective filing date of this application (U.S. App. No. 16/340,654) is its parent filing date of October 10, 2016.  

No claim(s) for foreign priority exists in this application.


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes previous rejections under 35 U.S.C. § 112; therefore, the Examiner withdraws the previous rejections under § 112.  However, Applicant’s Amendment introduces new rejections to Claims 1-8 and 15-21 under 35 U.S.C. § 112(a) of the AIA ; therefore, the Examiner asserts § 112(a) rejections to Claims 1-8 and 15-21, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 1-8 and 15-20 under 35 U.S.C. § 101; therefore, the Examiner asserts/maintains § 101 rejections to Claims 1-8 and 15-21, as provided below.
Applicant’s Amendment does not overcome § 103 rejections to Claims 1-8 and 15-20 under AIA  35 U.S.C. § 103; therefore, the Examiner maintains/asserts prior art rejections to Claims 1-8 and 15-21, as provided below under 35 U.S.C. § 103.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.






Claims 1-8 and 15-21 are rejected under 35 U.S.C. 112(a) of the AIA  as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Independent Claims 1 and 15 recite the following claim limitations in Applicant’s Amendment: 
“analyzing … text using natural language processing in order to determine that the text corresponds to the one or more client attributes based on particular combinations or arrangements of semantic data in the text”.

However, after reviewing Applicant’s claim amendments (i.e., deleting phrases “a probability” and “each of” from Claims 1 and 15, thereby merely broadening the claim scope of independent Claims 1 and 15); Applicant’s disclosure and, particularly Figure 3 of Applicant’s drawings and specification paragraphs [0007], [0027], [0039]–[0040], [0043] and [0053] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0050999 of Lovell et al. (hereinafter “Lovell”), which corresponds to this patent application; and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitation(s) above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  Regarding “natural language processing (NLP)”, Lovell at specification paragraphs [0007] and [0043] generally mention that “[a]pplying the semantic rules via natural language processing (NLP) includes identifying semantic concepts (e.g., ‘organization,’ ‘monetary value,’ or ‘date’) and various names entities, or certain combinations of semantic concepts within a…sentence or paragraph” and “using NLP with semantic rules allows the event detection engine 102 to automatically detect ideas expressed in various forms, where the text does not adhere to rigid rules that require specific keywords”, which Examiner understands describes what is well known in the art regarding natural language processing (NLP) technology.  Nonetheless, Lovell at ¶¶ [0039], [0040] and [0043] of Applicant’s specification describe a “natural language processor 110”.  Furthermore, Lovell at ¶¶ [0027] and [0040] of Applicant’s specification indicate that “centralized information provider can distribute news alerts along with metadata that specifies, in a probabilistic manner, how the alerts should be further distributed” and “semantic rule can specify that certain semantic data or particular combinations or arrangements of semantic data…make it highly probable the text is relevant…” (i.e., emphases added by Examiner to Lovell at ¶¶ [0027] and [0040]).  “Moreover, the arrangement of FIG. 3 defines a probabilistic routing scheme in which an alert message is transmitted to an intermediate node (e.g., from service provider 154A 154A) along with a list of probable recipients of the alert message, or endpoints” (i.e., Figure 3 of Lovell; and emphases added by Examiner to Lovell at ¶ [0053]).  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function(s) of analyzing text using natural language processing (NLP) to determine that the text corresponds to the one or more client attributes based on a combination or arrangement of semantic data.  This concept/idea is claimed and described in terms of generic functional language specifying a desired result(s) of a correspondence determination (e.g., such as a probabilistic correspondence determination) using NLP, but Applicant’s disclosure does not sufficiently identify how the function(s) of determining a correspondence using natural language processing (NLP), such as using NPL to determine that text corresponds using mathematical probabilities, is performed/accomplished based on particular combinations or arrangements of semantic data (or how the result is achieved based on such combinations/arrangement of semantic data) with respect to the one or more client attributes.  None of the additional claim features illuminate how this claimed correspondence determination function is performed based on particular combinations or arrangements of semantic data. For example, how is NLP used or applied to textual data to determine that the text corresponds to the one or more client attributes?, how does the computer/process achieve the correspondence (e.g., probabilistic correspondence) between client attributes and the text that is analyzed using NPL (what is the algorithm, necessary steps and/or flowchart, etc.)?  The generic nature of the claims results in a claim scope that encompasses any and nearly all ways that these correspondence determination steps may be achieved including those known to the inventor at the time of the invention and, critically, those unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor possessed the scope of the claimed invention because Applicant’s disclosure does not disclose, for example, any logical steps or algorithms that a computer may employ.  Accordingly, Applicant’s disclosure has not satisfied the written description requirement of AIA  35 U.S.C. 112(a), because Claims 1 and 15 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the scope of Applicant’s claimed invention, independent Claims 1 and 15 each lack an adequate written description and, therefore, are rejected under AIA  35 U.S.C. 112(a).  Please see MPEP § 2161.01 for further guidance, including MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Claims 2-8 and 21 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-8 and 21 are rejected under 35 U.S.C. 112(a) of the AIA .  Similarly, Claims 16-20 depend from independent Claim 15, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 16-20 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the examined claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-8 and 15-21 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-8 and 15-21 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-8 and 15-21 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite identifying individuals to be notified of a news event (i.e., recited “alert message descriptive of the news event”) based on rules (i.e., recited “semantic rules”) and information retrieved about the individuals (i.e., recited “one or more client attributes”) as more particularly recited in the examined claims save for recited (non-abstract claim elements): 
(independent Claims 1 and 15) electronic alerts; one or more clients; a plurality of clients; intermediate service providers; one or more processors; multiple service providers including a respective one; “retriev[ing]…from an electronic database”; (only Claims 1-2, 6-7, 15-16 and 19-20) text;  (only Claims 1-3 and 15-17) a respective electronic alert message; (only Claim 1) one or more processors of a centralized information provider; 
(only Claim 15) processing hardware and a non-transitory computer-readable memory storing thereon instructions that are executable by the processing hardware to cause steps/processes to be performed; 
(only Claims 3, 7, 17 and 20) at least one service provider of the multiple service providers;
(only Claims 3 and 17) a provider user interface including at least one of a first control for transmitting and a second control for creating; 
(only Claims 4 and 18) an operator user interface including a control for modifying; 
(only Claim 5) a control for modifying or building a query; 
(only Claim 8) automatically populating the electronic database, by the one or more processors, with information related to the plurality of clients using a set of electronic documents; and 
each of Applicant’s recited steps/processes of receiving, retrieving, using, transmitting and providing.  
However, utilizing rules and information retrieved about individuals (i.e., recited “one or more client attributes”) to identify which individuals are to be notified of a news event (i.e., recited “alert message descriptive of the news event”), as currently recited in the examined claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, Applicant’s examined claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a centralized information provider being computer networked to an electronic database and various service providers recited in Claim 15).  Instead, any improvement is to the underlying abstract idea of identifying individuals to be notified of a news event based on rules as well as information retrieved about the individuals (i.e., recited “one or more client attributes”).  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although Applicant’s examined claims require generating/calculating a “metric of relevance” and “metrics of relevance exceed[ing] a certain threshold” as well as “using natural language processing in order to determine” as recited in Applicant’s independent Claims 1 and 15, these techniques are mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas.  See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a centralized information provider being computer networked to an electronic database as well as service providers), and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of receiving, retrieving, using, transmitting and providing, as further discussed below.  For the reasons discussed above, Applicant’s examined claims are directed to an abstract idea that is not integrated into a practical application.



Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a centralized information provider being computer networked to an electronic database as well as various service providers, such as “intermediate service providers” recited in Claim 15).  Examiner notes that albeit limitations recited in Claims 1-8 and 21 are performed by the generically recited “one or more processors” of a centralized information provider while limitations recited in Claims 15-20 are performed by the generically recited “processing hardware”, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer device and require no more than a generic computer processor to generally link the abstract idea to a particular technological environment or field of use (e.g., a centralized information provider being computer networked to an electronic database as well as numerous service providers), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps/processes of receiving, retrieving, using, transmitting and providing as further discussed below.  As mentioned above, Applicant’s claim elements in addition to the abstract idea arguably include: (independent Claims 1 and 15) electronic alerts; one or more clients; a plurality of clients; intermediate service providers; one or more processors; multiple service providers including a respective one; “retriev[ing]…from an electronic database”; (only Claims 1-2, 6-7, 15-16 and 19-20) text; (only Claims 3, 7, 17 and 20) at least one service provider; (only Claims 1-3 and 15-17) an electronic alert message; (only Claim 1) one or more processors of a centralized information provider; (only Claim 15) processing hardware and a non-transitory computer-readable memory storing thereon instructions that are executable by the processing hardware to cause steps/processes to be performed; (only Claims 3 and 17) a provider user interface including at least one of a first control for transmitting and a second control for creating; (only Claims 4 and 18) an operator user interface including a control for modifying; (only Claim 5) a control for modifying or building a query; (only Claim 8) automatically populating the electronic database, by the one or more processors, with information related to the plurality of clients using a set of electronic documents; and each of Applicant’s recited steps/processes of receiving, retrieving, using, transmitting and providing.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving, retrieving, applying, generating, automatically populating, transmitting and providing — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the examined claims taken individually and in combination impose a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, retrieving, using, applying, generating, automatically populating, transmitting and providing, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited steps/processes of receiving, retrieving, using, transmitting and providing, as further discussed below, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry — each of the steps of receiving and retrieving encompasses a data input or loading function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of applying encompasses a data instructional or rule execution/processing functions performed by virtually all general purpose computers; each of the steps of using and applying encompasses a data recognition/calculation function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of automatically populating encompasses a data saving or storage function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; each of the steps of generating a metric encompasses a mathematical calculation or identification function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; and each of the steps of transmitting and providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Furthermore regarding implementing Applicant’s abstract idea with no more than a generic computer processor to generally link Applicant’s abstract idea to a particular technological environment or field of use, Examiner notes that Applicant’s disclosure mentions at paragraph [0087] of U.S. Patent Application Publication No. 2020/0050999 (“Lovell”) that Applicant’s “one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS). For example, at least some of the functions may be performed by a group of computers (as examples of machines including processors). These operations are accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs)).”  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s instant claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-8 and 15-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 and 15-21 are rejected under America Invents Act (AIA ) 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0074191 of Feng et al. (hereinafter “Feng”) in view of U.S. Patent Application Publication No. 2016/0132773 of Chandrasekaran et al. (hereinafter “Chandrasekaran”).

Regarding Claim 1, Feng discloses a method for facilitating efficient distribution of electronic alerts to clients via intermediate service providers, the method comprising: 
receiving, by one or more processors of a centralized information provider, a text describing a news event (e.g., receiving a text that describes/mentions a news event  —  Feng at ¶¶ [0003] and [0038]; “keep the user updated with the latest news” —Feng at ¶ [0032]; “…event is received from each of the notification channels” —Feng at ¶ [0003]; “event alerts related to private data such as instant messages…or SMS (Short Messaging Service) messages” —Feng at ¶ [0038]; “When an event is received, the matching module…matches the received event to the alerts specifications or rules associated with each registered user…to identify the users who have subscribed to receive alerts/updates associated with the received event” —Feng at ¶ [0046]; “receiving an event from one of the channels 140…. events can be generated by…users of the channels 140 such as…IM/SMS/Chat users” —Feng at ¶ [0050]; and “centralized alerts management” —Feng at ¶ [0040]); 
receiving, by the one or more processors, semantic rules for processing the text, wherein each of the semantic rules, when satisfied, specifies a correspondence to one or more client attributes (e.g., receiving sematic rules of textual concepts or topics corresponding to a client attribute/client-profile-characteristic  —  Feng at ¶¶ [0033], [0040], [0043] and [0048]; Figure 2 of Feng; “user selects to receive the keyword news alerts” —Feng at ¶ [0040]; “a user's selections and associated criteria can be stored as an alert specification alternately referred to as alert spec.” —Feng at ¶ [0043]; “alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; “user specified criteria” —Feng at ¶ [0048]; “present media related to a specific topic” —Feng at ¶ [0025]; and “criteria for forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]);
applying, by the one or more processors, the semantic rules to the text to determine to which of the one or more client attributes the text corresponds, wherein applying the semantic rules to the text includes analyzing the text (e.g., applying the sematic rules to determine correspondence between one or more client attributes and the text — Feng at ¶¶ [0003], [0040], [0046] and [0050]; “matching user subscription data with the received events” —Feng at ¶ [0003]; “forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]; “When an event is received, the matching module 404 matches the received event to the alerts specifications or rules associated with each registered user…to identify the users who have subscribed to receive alerts/updates associated with the received event” —Feng at ¶ [0046]; and “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event.” —Feng at ¶ [0050]); 
retrieving, by the one or more processors from an electronic database, (i) identifiers for a plurality of clients, (ii) a set of the one or more client attributes for each of the plurality of clients, and (iii) for each of the plurality of clients, an identifier of a respective one of multiple service providers (e.g., retrieving client identifiers for respective client devices, one or more client attributes and client service providers — Feng at ¶¶ [0033], [0040]–[0041], [0046] and [0050]; “user registers with the subscription module…to receive updates or alerts from the various channels. During the registration process, the user can provide subscription information 152 such as…the details of the channels from which the user desires to receive updates/alerts, the entities associated with alerts from the channels where applicable, one or more devices and modalities via which the alerts are to be received, frequency of alerts and other information necessary to deliver information to the user” —Feng at ¶ [0033]; “user may be identified by the matching module” —Feng at ¶ [0046]; and “A module can include sub-modules…. Modules may …be loaded and executed by one or more servers. One or more modules may be grouped into an engine or an application” —Feng at ¶ [0061]); 
generating, by the one or more processors for each of the plurality of clients, a respective metric of relevance of the news event based on the one or more client attributes of the client and the one or more client attributes to which the text was determined to correspond (e.g., generating a relevance metric of the event based on the one or more client attributes and the determined correspondence — Feng at ¶¶ [0040], [0043] and [0046]; Figure 2 of Feng; “matching user subscription data with the received events” —Feng at ¶ [0003]; and “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event” —Feng at ¶ [0050]); and 
transmitting, to computing systems associated with each of the multiple service providers by the one or more processors, via a network, a respective electronic alert         message descriptive of the news event and an indication of a respective set of clients whose metrics of relevance exceed a certain threshold, for distribution by each of the multiple service providers, to some or all of the respective set of clients (e.g., transmitting an alert message as well as an identification of those clients to receive the alert message about the news event — Feng at ¶¶ [0037], [0040] and [0043]; “event alert 154 thus generated is communicated to the delivery module 106 for transmission to the various user devices 110, 112 and 114….” —Feng at ¶ [0036]; “generated alerts can be forwarded to the delivery module 106 for further transmission to the user” —Feng at ¶ [0047]; “unified end-user notification platform delivers event alerts to different types of clients” —Abstract of Feng; Feng at ¶¶ [0046]–[0048] and [0061]; and “instant messages (IMs), short messaging channels (SMS)….can register with the unified notification module 100 in order to provide events/updates to its registered users” —Feng at ¶ [0033]), but Feng fails to explicitly disclose wherein the analyzing the text includes using natural language processing in order to determine that the text corresponds to the one or more client attributes based on particular combinations or arrangements of semantic data in the text.  However, Chandrasekaran teaches distributing or broadcasting event alerts to client users based on an event being of possible interest or relevance to one or more of the client users (e.g., Chandrasekaran at ¶¶ [0041]–[0042]; “predicts an event of possible interest or relevance to an end user” —Chandrasekaran at ¶ [0034]) as well as analyzing text using natural language processing (NLP) in order to determine that the text relates or corresponds to one or more client attributes based on particular combinations or arrangements of semantic data in the text (e.g., “content creator creates content in a document 107…. document 107 may include…text, article, or… scholarly articles…” —Chandrasekaran at ¶ [0019]; “authorship profile information” —Chandrasekaran at ¶ [0037]; “[b]y extracting profile information for each end user…end users can be used…as a potential recipient of event alerts” —Chandrasekaran at ¶ [0045]; and Chandrasekaran at ¶¶ [0023], [0030], [0036]–[0037] and [0042]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the analyzing the text includes using natural language processing in order to determine that the text corresponds to the one or more client attributes based on particular combinations or arrangements of semantic data in the text, as taught by Chandrasekaran, into the method/system disclosed by Feng, which is directed toward matching users and events, as well as selecting and presenting media related to a specific topic of interest to users (e.g., “select and present media related to a specific topic” —Feng at ¶ [0025]; “specify their subscription interests” —Feng at ¶ [0032]; “matching user subscription data with the received events” —Feng at ¶ [0003]; “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event” —Feng at ¶ [0050]; and Feng at ¶¶ [0037] and [0046]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching transmitting the one or more client attributes to which the text was determined to correspond, along with the alert message and the indication of a set of clients (e.g., Feng at ¶¶ [0036]–[0037] and [0040]–[0048]; “events are received by the unified notification platform which matches the received events with the user subscription data to identify subscribers and their respective delivery options” —Abstract of Feng; Figure 2 of Feng; “centralized alerts management” —Feng at ¶ [0040]; and “two users can receive two different alerts related to the same event” —Feng at ¶ [0050]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching: providing, to at least one service provider of the multiple service providers, a provider user interface including at least one of:   a first control for transmitting a bulk email based on the alert message to some or all of the clients, and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking (e.g., Feng at ¶¶ [0033] and [0038]–[0039]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching the method further comprising: providing, to an operator at a workstation, an operator user interface including a control for modifying the semantic rules applied to the news event (e.g., providing a user interface (UI) for managing alerts and corresponding semantic rules — Figure 2 of Feng; “a user interface 254 associated with the unified notification module 100 is provided to the user for selection of the various channels 140 and associated criteria” —Feng at ¶ [0049]; and Feng at ¶¶ [0040]–[0043]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 4 above and Feng teaching wherein providing the operator user interface further includes provides a control for modifying or building a query made up of several criteria, to identify clients matching the several criteria (e.g., providing a control in the user interface (UI) for managing/modifying alerts and corresponding semantic rules — Figure 2 of Feng; “a user interface 254 associated with the unified notification module 100 is provided to the user for selection of the various channels 140 and associated criteria” —Feng at ¶ [0049]; and Feng at ¶¶ [0040]–[0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching wherein applying the semantic rules includes parsing the text to detect presence of a certain arrangement of one or more semantic concepts (e.g., parsing text for detecting a semantic concept arrangement — Feng at ¶¶ [0040], [0043] and [0048]; Figure 2 of Feng; “structured data such as…weather updates, sports and financial news like stock quotes” —Feng at ¶ [0033]; “user selects to receive the keyword news alerts” —Feng at ¶ [0040]; “a user's selections and associated criteria can be stored as an alert specification alternately referred to as alert spec.” —Feng at ¶ [0043]; “alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; “user specified criteria” —Feng at ¶ [0048]; “present media related to a specific topic” —Feng at ¶ [0025]; and “criteria for forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching: generating, using the one or more client attributes to which the text was determined to correspond, a profile of potential clients for distribution of the news event (e.g., generating a profile of potential clients to receive the news event based on the one or more client attributes — Feng at ¶¶ [0040], [0043] and [0046]; Figure 1 of Feng; “identifies the users whose subscription information 152 indicates that they are interested in the generated event alert 154” —Feng at ¶ [0037]; “matching user subscription data with the received events” —Feng at ¶ [0003]; “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event.” —Feng at ¶ [0050]; and “The message transmission module 506 transmits the alerts 454 to the user devices 110, 112 and/or 114 through one or more of the plurality of user agents 562, 564, 566, 568 and 572 in accordance with the channel metadata and user specified criteria” —Feng at ¶ [0048]), and transmitting the profile of the potential client to at least one service provider of the multiple service providers (e.g., “forward alerts regarding particular events” — Feng at ¶¶ [0037] and [0046]; “The message transmission module 506 transmits the alerts 454 to the user devices 110, 112 and/or 114 through one or more of the plurality of user agents 562, 564, 566, 568 and 572 in accordance with the channel metadata and user specified criteria” —Feng at ¶ [0048]; and “plurality of push services such as APNS Apple Notification Services 562, email service 564, SMS service 566, messenger services 568 and HTTP push services 572” —Feng at ¶ [0051]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching wherein the semantic rules are first semantic rules (e.g., “alerts specifications or rules associated with each registered user” — Feng at ¶ [0046]; “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event.” —Feng at ¶ [0050]; Feng at ¶¶ [0040], [0043] and [0048]; and Figure 2 of Feng), the method further comprising: automatically populating the electronic database, by the one or more processors, with information related to the plurality of clients using a set of electronic documents, including parsing the set of electronic documents using second semantic rules (e.g., adding client information to the electronic database using a parsed set of electronic documents using semantic rules — Feng at ¶¶ [0040]–[0043] and [0048]; “collect user information and enable event alert management” —Feng at ¶ [0040]; “user selected options are recorded with other user information as subscription information 152 in the data store 120 and is used for producing specifications 256 for the alerts to be generated by the alerts module 104” —Feng at ¶ [0042]; “alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; Figure 2 of Feng; “user's selections and associated criteria can be stored as an alert specification alternately referred to as alert spec.” —Feng at ¶ [0043]; “user specified criteria” —Feng at ¶ [0048]; “present media related to a specific topic” —Feng at ¶ [0025]; and “criteria for forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]).

Regarding Claim 15, Feng in view of Chandrasekaran teaches a system for facilitating efficient distribution of electronic alerts to clients via intermediate service providers, the system comprising: processing hardware; and a non-transitory computer-readable memory storing thereon instructions that, when executed by the processing hardware, cause the system (e.g., Figures 1 and 3-4 of Feng; and Feng at ¶¶ [0025] and [0061]–[0062]) to perform respective processes/steps as recited in Claim 1, and, therefore, Claim 15 is rejected on the same basis(es) as applied above with respect to independent Claim 1.

Claims 16-20 recite substantially similar subject matter to that of respective Claims 2-4 and 6-7 and, therefore, Claims 16-20 are rejected on the same basis(es) as applied above with respect to Claims 2-4 and 6-7, respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Chandrasekaran as applied to Claim 1 above and Feng teaching wherein generating the respective metric of relevance of the news event is based on weighing the one or more client attributes to which the text was determined to correspond in accordance with the specificity of each attribute (e.g., generating the relevance metric of the event based on weighing a client attribute of the text — Feng at ¶¶ [0040], [0043] and [0046]; “matching…subscription data with…received events” —Feng at ¶ [0003]; and “event is matched to the rules…to identify subscribers who registered to receive updates regarding the received event” —Feng at ¶ [0050]).

Response to Arguments
Applicant’s arguments in the Amendment filed on April 20, 2022, have been fully considered and are not persuasive.  Examiner refers to recitations above to U.S. Patent Application Publication No. 2015/0074191 of Feng et al. (“Feng”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 14-16)  Applicant argues that the examined claims, in view of currently amended independent claims, are drawn to eligible subject matter under 35 U.S.C. § 101.

(Pages 9-14)  Applicant asserts that independent Claims 1 and 15 are patentably distinguishable over Feng in view of Chandrasekaran in view of the amended independent Claims 1 and 15.

(Page 13)  Applicant asserts that Claims 2-8 and 21 as well as Claims 16-20, which depend from respective independent Claims 1 and 15 and include respective limitations therein, are patentably distinguishable over Feng and Chandrasekaran based on at least the same reasons provided with respect to independent Claims 1 and 15.

Examiner’s Response to Applicant's Arguments
Regarding § 101, please see specific § 101 rejections above regarding examined claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including deleted claim language that broadens the scope of Applicant’s independent claims.  Regarding Applicant’s arguments in the amendment filed in April 2021 and April 2022, that the examined claims “recite[] specific technical improvements to address a technical problem” (bottom half of page 15 of Applicant’s amendment filed April 2022; also see top half of page 9 of Applicant’s amendment filed April 2021); are “directed to efficiently transmitting electronic alerts” (bottom half of page 15 of Applicant’s amendment filed April 2022; also see bottom of page 9 filed April 2021); “solves the problem of efficient distribution (or routing) via intermediate nodes” (top of page 10 filed April 2021); and “recites the specific improvement of using identifiers and sets of attributes to determine respective targets for alert distribution, for efficient distribution of electronic alerts through a network…” (page 10 of the amendment filed April 2021): Examiner noted, as a preliminary matter, that receiving or transmitting data over a network has been recognized by courts to be computer functions that are well‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)), which is consistent with Applicant’s disclosure mentioning at paragraph [0087] of U.S. Patent Application Publication No. 2020/0050999 of Lovell et al. (“Lovell”) that Applicant’s “one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS). For example, at least some of the functions may be performed by a group of computers (as examples of machines including processors). These operations are accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs))” —Lovell at ¶ [0087] with bolding emphasis added by Examiner.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook to petrochemical and oil-refining industries was insufficient.  Regarding Applicant’s arguments filed in April 2021 that “solves the problem of efficient distribution (or routing) via intermediate nodes” (e.g., top of page 10 filed April 2021) and “recites the specific improvement of using identifiers and sets of attributes to determine respective targets for alert distribution, for efficient distribution of electronic alerts through a network…” (page 10 filed April 2021), Examiner notes that Applicant’s examined claims do not appear to recite any improvement or inventive concept rooted in technology — “semantic rules” appear to be merely received and applied without improvement to the “semantic rules” themselves or how such rules are applied to actually achieve a “specific technical improvement[] to address a technical problem” (top half of page 9 filed April 2021, and bottom half of page 15 filed April 2022).  Furthermore regarding Applicant’s argument on pages 9-10 in the amendment filed April 2021, Examiner notes that mere use or usage of “identifiers and sets of attributes to determine respective targets for alert distribution…” (page 10 filed April 2021) does not itself recite a “specific improvement”.  In addition, “using identifiers and sets of attributes to determine respective targets for alert distribution” as Applicant argues on page 10 of the amendment filed April 2021 and presently claims, does not improve upon the technical field upon which the abstract idea is applied, does not improve upon any other technical field, and is not a technical improvement of the Internet (i.e. the underlying technology).   Regarding Applicant’s argument on pages 9-10 filed April 2021 that Applicant’s examined claims distribute alerts “efficiently” or “for efficient distribution” (bottom of page 9 and page 10 filed April 2021 and page 15 of Applicant’s Amendment filed April 2022), Examiner notes that none of the examined claims actually require “efficient” distribution as one of the alleged improvements and, therefore, Applicant's argument amounts to no more than a speculative/conclusory allegation that the claims provide a “specific technical improvement[] to address a technical problem” (top half of page 9 filed April 2021 and page 15 of Applicant’s Amendment filed in April 2022) to support an invention under § 101.  Applicant's alleged improvements are no more than a desired or intended result that are not required to be performed or achieved based on the language currently recited in each of Applicant’s pending claims.  Thus, none of Applicant’s claims are required to improve any computer related technology or to improve upon the functioning of the computer itself.  Consequently, Applicant's arguments constitute no more than a general allegation that the examined claims provides a plurality of improvements under § 101. In addition, Examiner notes that a human being, without the aid of a computer of any kind, could “us[e] identifiers and sets of attributes to determine respective targets for alert distribution, for efficient distribution of electronic alerts through a network…” (page 10 filed April 2021) or “…[to] efficiently distributing electronic alerts through a network with a particular topology” (page 15 filed April 2022), such as based on consumer profiling and “semantic rules” as recited in Applicant’s independent claims.  The basic function(s) of identifying individuals to be notified of a news event (i.e., recited “alert message descriptive of the news event”) based on rules (i.e., recited “semantic rules”) and information retrieved about the individuals (i.e., recited “one or more client attributes”), such as based on consumer profiling, for distributing to a target audience/individuals, is readily within the ability of a human to perform without computer aid.  Merely adding a computer to perform mental steps does not transform patent-ineligible matter into patent-eligible matter.  Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-8 and 15-21, are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding § 103, Examiner respectfully disagrees.  On page 9 filed April 2022, Applicant argues that the cited references fail to disclose limitations recited in Claims 1 and 15; however, Applicant's arguments constitute no more than a general allegation that the pending claims define a patentable invention over Feng in view of Chandrasekaran.  See 37 C.F.R. 1.111(b): “The reply …must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action” and “The reply must present arguments pointing out the specific distinctions believed to render the claims…patentable over any applied references”.   Starting in the last paragraph on page 9 filed April 2022, and continuing on pages 10-11, Applicant argues what Applicant’s “application describes” (underlining emphasis added); however, according to MPEP § 2173.05(q), “[a]lthough a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In rePrater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”  Applicant’s other arguments on pages 11-13 filed April 2022 regarding what Feng fails to disclose constitutes no more than a general allegation that the examined claims define a patentable invention over Feng in view of Chandrasekaran because the arguments do not address the purpose of what each reference was relied on to teach in the prior art rejections set forth in the previous Office action.  Furthermore, Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  In view of these standards, Examiner asserts § 103 rejections to Applicant’s independent claims, as noted above under § 103.

Please see above § 103 rejections with respect to independent Claims 1 and 15 for at least the same reasons provided with respect to the independent claims that Claims 2-8 and 16-20, depending from respective independent Claims 1 and 15 and including the limitations therein, are not patentable based on dependency from respective independent claims.  

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 5,893,091 issued to Hunt et al. (hereinafter “Hunt”) for “Multicasting with key words” —Title of Hunt.
U.S. Patent Application Publication No. 2016/0149851 of Pan et al. (hereinafter “Pan”) for “suggestion module 202 identifies attributes of one or more content items that the user has previously broadcasted or previously interacted with, and then identifies suggested content items, based on the suggested content items being associated with the same identified attributes. Examples of such content item attributes include…title, keywords, genre, topic, source, etc.” —Pan at ¶ [0042].
U.S. Patent Application Publication No. 2014/0032539 of Potok et al. (hereinafter “Potok”) for “read millions of news feeds per day about topics (e.g., your customers, competitors, markets, and partners), and provide a small set of the most relevant items to read…. Topics of interest can be chosen by the user of the system for use as seeds.” —Abstract of Potok.
U.S. Patent Application Publication No. 2010/0299703 of Baruch Y. Altman (hereinafter “Altman”) for “match the information against information about its users /subscribers/audience from its database…. alerts may be sent, for example via SMS…or the like, to potential viewers 180, 7, 8 that may have requested to receive such alert when a certain transmission 11 is updated which may be identified via any combination of the parameters (such as from a certain reporter 16…or matching a certain keyword…etc. Alerts may contain links or referrals 5, 20 to the relevant live broadcasts…” —Altman at ¶ [0095];
U.S. Patent Application Publication No. 2008/0301175 of Applebaum et al. (hereinafter “Applebaum”) for “analytics section component can identify a specific news story that matches one of its rules. That rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match…. an analytics plug-in matches keywords in the news story with the keyword "NASA," and if a match occurs, creates and sends an event object to the "NASA" event queue. The selection of response to take (e.g., create and send an event object), and where to send the resulting event object (e.g., to the event queue) are specified as part of one or more rules” —Applebaum at ¶ [0084]; “event topic property is set to one or more tags that describe the general nature of the information that triggered the creation of the event object, such as "news", "blog post", "aerospace", "medical techniques", or "stock price change" ” —Applebaum at ¶ [0173]; and “Example producer services include those that interface to:…SMS services, that take SMS messages and produce events.” —Applebaum at ¶¶ [0292]–[0294].
U.S. Patent Application Publication No. 2003/0093789 of Zimmerman et al. (hereinafter “Zimmerman”) for “monitoring broadcast content and generating notification signals as a function of subscriber profiles” —Title of Zimmerman; and “monitoring broadcast content stream transcripts (e.g., speech to text, closed captions, HTML text, video screen text, etc.) for ‘key words’ ” — Zimmerman at ¶ [0079].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682